ORIGIN «19-mi-co4s2-23 Document 15 Filed 06/14/19 Page1of3 PagelD 17

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION
UNITED STATES OF AMERICA
Vv. No. 4:19-MJ-433
MICHAEL WEBB (01)
JOINT MOTION TO CONTINUE TIME TO INDICT
The Defendant, Michael Webb, and the United States request that this Honorable
Court extend the time upon which an indictment must be filed for this particular case.
(1) The Government filed a criminal complaint against the defendant on May
20, 2019, alleging a violation of 18 U.S.C. § 1201, that is, Kidnapping.
(2) Pursuant to the federal warrant issued on May 20, 2019, Webb appeared for
an initial appearance before the Honorable Jeffrey L. Cureton on May 21,
2019. Webb waived his detention hearing and has remained in custody
pending disposition of this case.
(3) | Under the Speedy Trial Act, 18 U.S.C. § 3161(b), an indictment must be
returned on the instant charge “within thirty days from the date on which
[the Defendant] was arrested or served with a summons in connection with
such charges.” This 30th day will fall on or about June 20, 2019, taking

into account any excludable time, pursuant to 18 U.S.C. § 3161(h)(1)(F)

and (H), and Federal Rule 45(a).

Unopposed Motion to Continue Time to Indict - Page 1 of 3
Case 4:19-mj-00433-BJ Document 15 Filed 06/14/19 Page 2of3 PagelD 18

(4) The parties request that the Court continue presentation of the Defendant's
case to the Grand Jury for an additional 30 days. Both parties believe that
with additional time in which to gather information about the Defendant
and the circumstances surrounding the events leading to the pending case, a
plea agreement may be reached, thus negating the need for an indictment.

(5) Therefore, the granting of this continuance would be in the interest of
judicial economy. Both parties further believe that a continuance would
serve the ends of justice and would outweigh the interest of the public in a
speedy trial. See 18 U.S.C. § 3161(h)(8)(A).

(6) This request is not made in effort to unduly delay the proceedings, but
rather to insure that justice is achieved. The parties both believe that a
failure to grant the requested continuance would deny the parties the time
necessary for effective preparation, taking into account the exercise of due
diligence. See 18 U.S.C. § 3161(h)(8)(B)(iv). As such, return of the
indictment within the normal 30-day period could result in a miscarriage of
justice. See 18 U.S.C. §$ 3161(h)(8)(B)(D.

(7) |The government agrees with the defendant’s request. For the foregoing
reasons, the parties request that this Honorable Court continue the time
upon which an indictment must be filed for an additional 30 days, that is,

until July 19, 2019.

Unopposed Motion to Continue Time to Indict - Page 2 of 3
Case 4:19-mj-00433-BJ Document 15 Filed 06/14/19 Page 3of3 PagelD 19

AGREED TO BY:

jl \hfel! l: ’ oh LL
MICHAEL WEBB
DEFENDANT

eee

AISHA SALEEM
ASSISTANT U.S. ATTORNEY

Respectfully submitted,

 

C | BNW LM |

JOHN STICKNEY
ATTORNEY FOR DEFENDANT

 

Unopposed Motion to Continue Time to Indict - Page 3 of 3
